            Case 1:20-cv-03369 Document 1 Filed 11/20/20 Page 1 of 17




                          UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLUMBIA
                                   (Civil Division)

ASHLEY D. DIGGS                                    :
9810 New Orchard Drive                             :
Upper Marlboro, Maryland 20774                     :
                                                   :
       Plaintiff,                                  :
                                                   :
vs.                                                :      Case No. 20-3369
                                                   :
ENTERCOM COMMUNICATIONS CORP.                      :
401 E. City Avenue, Suite 809                      :
Bala Cynwyd, PA 19004                              :      JURY DEMANDED
                                                   :
Serve on:                                          :
CT Corporation System, Resident Agent              :
1015 15th Street NW, Suite 1000                    :
Washington, D.C. 20005                             :
                                                   :
AND                                                :
                                                   :
ENTERCOM WASHINGTON DC, LLC                        :
2400 Market Street, 4th Floor                      :
Philadelphia, PA 19103                             :
                                                   :
Serve on:                                          :
CT Corporation System, Resident Agent              :
1015 15th Street NW, Suite 1000                    :
Washington, D.C. 20005                             :
                                                   :
       Defendants.                                 :



                                       COMPLAINT

       COMES NOW, Ashley D. Diggs, through undersigned counsel and sues Defendants,

Entercom Communications Corp. (“Entercom Communications”) and Entercom Washington

DC, LLC (“Entercom DC”) (collectively, “Entercom”) for the causes of action stated as follows:
            Case 1:20-cv-03369 Document 1 Filed 11/20/20 Page 2 of 17




                              INTRODUCTORY STATEMENT

       1.      Plaintiff Ashley Diggs brings this action pursuant to Title VII of the Civil Rights

Act of 1964 (“Title VII”), as amended, 42 U.S.C. 2000e, et seq. for relief from sexual

harassment, sexual assault, hostile work environment, discrimination, retaliation and constructive

discharge during the course of her employment with Entercom as a producer at radio station

WPGC 95.5 in Washington, D.C.

       2.      Entercom discriminated against Plaintiff Ashley Diggs. Ms. Diggs was subjected

to a hostile work environment, sexual harassment and sexual assault. When Ms. Diggs

complained about the discriminatory and predatory conduct directed towards her by an on-air

talent, Entercom retaliated against her and constructively discharged her for bringing forward

those complaints.

                                            PARTIES

       3.      Plaintiff Ashley Diggs is an African American woman who currently resides at

9810 New Orchard Drive, Upper Marlboro, Maryland 20774. At all relevant times, Ms. Diggs

was an employee of Entercom.

       4.      Defendant Entercom Communications is a Pennsylvania corporation registered to

do business in Washington, D.C.

       5.      Entercom Communications, through its operating subsidiaries, owns and operates

approximately 235 radio stations in 48 markets throughout the United States and is one of the

nation’s largest radio broadcasting companies.

       6.      Defendant Entercom DC is a Pennsylvania corporation registered to do business

in Washington, D.C. and operates six (6) radio stations in the Washington D.C. area, including

WPGC 95.5, where Ms. Diggs was employed.




                                                 2
              Case 1:20-cv-03369 Document 1 Filed 11/20/20 Page 3 of 17




        7.     Entercom DC is a wholly-owned subsidiary of Entercom Communications.

        8.     Defendants are liable for the discriminatory acts or omissions of their agents,

servants and/or employees while acting within the course and scope of their employment.

                                        JURISDICTION

        9.     This Honorable Court has jurisdiction over this matter pursuant to 28 U.S.C. §

1331, as claims are asserted that arise under the Constitution, laws or treaties of the United

States, specifically Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C. § 2000e, et

seq.

        10.    This Honorable Court has supplemental jurisdiction over this matter pursuant to

28 U.S.C. § 1367, as it asserts claims that arise under the District of Columbia Human Rights

Act, D.C. Code § 2-1401.01, et seq.

        11.    This Honorable Court has jurisdiction over this matter pursuant to 28 U.S.C. §

1343.

                                             VENUE

        12.    Venue is proper in this Court as events relevant to the claims alleged herein

occurred within the District of Columbia.

                   EXHAUSTION OF ADMINISTRATIVE REMEDIES

        13.    Plaintiff Ashley Diggs has exhausted all of her administrative remedies.

        14.    Ms. Diggs filed a timely charge with the United States Equal Employment

Opportunity Commission (“EEOC”) for sex discrimination; sexual harassment; retaliation;

hostile work environment; unlawful termination; and constructive discharge. Ms. Diggs was

issued a Notice of Right to Sue from the EEOC. This action was filed within ninety (90) days

of receipt of that notice dated August 24, 2020.




                                                   3
              Case 1:20-cv-03369 Document 1 Filed 11/20/20 Page 4 of 17




                                              FACTS

       15.     Plaintiff hereby incorporates, by reference hereto, the facts, law, and/or

allegations in the preceding paragraphs, as fully set forth herein.

       16.     Plaintiff Ashley Diggs began her employment with Entercom’s predecessor, CBS

Radio, in 2012 as an Associate Journalist on-air at WNEW 99.1 FM.

       17.     At the time that Entercom purchased CBS Radio, Ms. Diggs was working for

WPGC 95.5 FM in the Promotions department as a Promotions Team Member.

       18.     Thereafter, Ms. Diggs transitioned to Programming. It was in this position that

she worked with on-air talent Antonio Lovett a/k/a Tony Redz a/k/a Mr. 24/7, as the night show

producer/board operator beginning in 2015.

       19.     When Ms. Diggs was hired by CBS Radio, predecessor of Entercom, Kevin

Johnson, a/k/a/ DJ Akademiks was already employed by CBS Radio as on-air talent. At all times

relevant to the allegations herein, Mr. Johnson was an agent, employee and/or servant of

Defendants.

       20.     On or about June 9, 2016, Ms. Diggs complained to her supervisor Angelique

Alston, Assistant Program Director and Executive Morning Show Producer, about Mr. Johnson’s

sexually charged and predatory behavior towards her.

       21.     At that time, Plaintiff told Ms. Alston that on the evening of June 9, 2016, at the

Howard Theater during the WPGC Birthday Bash, Mr. Johnson licked Ms. Diggs on her face

after getting very close to her. Although Ms. Diggs reported Mr. Johnson’s inappropriate

conduct to Ms. Alston, Plaintiff is not aware that any disciplinary action was imposed on Mr.

Johnson. Ms. Alston told Plaintiff that she would speak with Mr. Johnson about his actions.




                                                  4
                Case 1:20-cv-03369 Document 1 Filed 11/20/20 Page 5 of 17




          22.    Ms. Alston recognized that Mr. Johnson’s behavior was problematic, informing

Plaintiff that “damn Akademiks is always getting into some shit.”

          23.    Plaintiff also complained to Mr. Redz, with whom she worked, about Mr.

Johnson’s inappropriate and unlawful behavior. Although Mr. Redz expressed his anger towards

Mr. Johnson’s sexually inappropriate behavior, Plaintiff is not aware what, if any, action that was

taken to address Mr. Johnson’s inappropriate and unlawful behavior.

          24.    On September 26, 2017, Ms. Diggs arrived at the radio station to work and was

confronted with Mr. Johnson having sex with a woman in the station area inside the DJ booth.

Ms. Diggs informed Mr. Redz about the incident and Mr. Redz said that he had also witnessed

Mr. Johnson having sex in the studio before as well.

          25.    Beginning around June 9, 2016 forward, Mr. Johnson touched and groped

Plaintiff by grabbing and rubbing her arms and back; putting his arms around her; and giving her

uninvited and unwanted hugs. In addition, Mr. Johnson would say to Ms. Diggs as he was

touching and groping her that “you know you like that,” and would imply that Plaintiff wanted to

have sex with him.

          26.    On October 1, 2017, Ms. Diggs complained to Mr. Redz about Mr. Johnson’s

sexual harassing of her. Mr. Redz indicated to Ms. Diggs that Mr. Johnson would harass other

women who worked with the radio station, including a woman who worked on the street team.

Mr. Redz indicated to Ms. Diggs that Mr. Johnson “was doing the same shit he was doing to that

other girl,” and he informed Plaintiff that Ms. Alston knew about this harassment as well.

          27.    Mr. Redz informed Ms. Diggs that if Ms. Diggs complained to Ms. Alston or any

other authority at the station, the station would just fire Ms. Diggs because she was not on-air

talent.




                                                 5
             Case 1:20-cv-03369 Document 1 Filed 11/20/20 Page 6 of 17




       28.     Thereafter, Mr. Redz promised Plaintiff that he would not take vacation time

because the radio station would have Mr. Johnson cover Mr. Redz’ on-time spot.

       29.     Mr. Johnson’s sexual harassment continued. He would ask Plaintiff, “is your ass

real?” and “would you come out with me tonight?” Mr. Johnson repeatedly told her that: “you

know you want it;” and “I’m going to the club, you should come with me.”

       30.     At times, Mr. Johnson would push Ms. Diggs into a corner near the Vox Pro

(system used to change people’s voices in the studio) and get close to her with his body touching

hers, completely up against her so that she could not move or remove herself from the situation.

Mr. Johnson’s inappropriate and unlawful behavior was unwelcomed and unwanted.

       31.     At times, Mr. Johnson would drink alcohol while working at the radio station.

Drinking while on-air was against company policy. During those times, Mr. Johnson would

become even more touchy towards Plaintiff, including putting his hand right above her buttocks

on the small of her back.

       32.     Ms. Diggs complained to Ms. Alston and informed her of Mr. Johnson’s

continued behavior; however, no action was taken. Instead, Ms. Alston informed Plaintiff that

Ms. Diggs did not have to come into work if she was uncomfortable with Mr. Johnson. Plaintiff

was not made aware of any disciplinary action taken by Defendants to address Mr. Johnson’s

behavior.

       33.     What became clear to Plaintiff is that Ms. Alston and Defendants were protecting

the on-air talent, Mr. Johnson at her expense.

       34.     In April 2019, Entercom released Mr. Redz and in his time slot Entercom had

various, non-permanent, on-air personalities fill the evening radio slot. Ms. Diggs continued to

work as producer with Entercom after Mr. Redz was released.




                                                 6
              Case 1:20-cv-03369 Document 1 Filed 11/20/20 Page 7 of 17




        35.       Mr. Johnson was one of the on-air personalities that Entercom had periodically

fill the evening radio programming slot.

        36.       Beginning almost immediately thereafter, in or about April 2019, Mr. Johnson

took a more focused interest in Plaintiff, directing even more inappropriate and lewd comments

towards her. Mr. Johnson directed badgering and belittling statements at Ms. Diggs about sex

and sexual favors that she could perform on and/or to Mr. Johnson if she wanted to keep her

position as a producer for the evening programming.

        37.       Among other things, Mr. Johnson stated to Ms. Diggs that the only reason that she

was the producer of the night show was because she had been sexually involved with Mr. Redz.

These statements and allegations by Mr. Johnson were completely false and were nothing more

than sexual harassment and meant to demean Ms. Diggs and her position as a producer.

        38.       Mr. Johnson attempted to use his position as an on-air personality to coerce

Plaintiff into having sex with him and/or performing sexual favors for him in order for her to

retain her job.

        39.       Plaintiff again complained to her supervisor, Ms. Alston about Mr. Johnson’s

behavior. Plaintiff is not aware that Ms. Alston took any action to address Mr. Johnson’s

behavior.

        40.       At that same time and at times thereafter, when Mr. Johnson would fill the

evening on-air spot, he would ask Ms. Diggs sexually inappropriate questions about what else

Ms. Diggs was willing to do to keep her job as the night producer now that Mr. Redz was gone,

suggesting that she should perform sexual favors for him to keep her job.

        41.       Mr. Johnson told Ms. Diggs that there were others at the station who would be

willing to perform sexual favors for him to have her job, implying that if she did not perform




                                                   7
             Case 1:20-cv-03369 Document 1 Filed 11/20/20 Page 8 of 17




sexual favors for Mr. Johnson that she would lose her position. Specifically, one night in the

radio studio, during the evening spot in-between a break, Mr. Johnson told Ms. Diggs that he was

going to take over the evening on-air spot full-time and that he wanted somebody who was

willing to do things for him. When Plaintiff questioned what he meant, Mr. Johnson opened his

arms wide, stepped back and said, “whatever it takes.” Mr. Johnson told Plaintiff that another

woman who worked at the studio in the promotions department wanted to work with Mr.

Johnson to obtain more skills and wanted Plaintiff’s job. Mr. Johnson informed Plaintiff that the

other woman was willing to do whatever it took for her to get the job.

       42.     Mr. Johnson also asked Ms. Diggs about what else she did to make money,

implying that she got paid for sex.

       43.     Mr. Johnson’s inappropriate, aggressive and harassing comments caused a

sexually charged and unwelcome working environment at Entercom for Plaintiff.

       44.     Working with Mr. Johnson became untenable for Ms. Diggs, causing her severe

anxiety and insecurities about her job and status at Entercom.

       45.     Because Mr. Johnson’s behavior progressed towards even more sexually

harassing after he became one of the on-air evening personalities, Plaintiff attempted to work

different shifts at the station to avoid Mr. Johnson, but that was not always possible.

       46.     On July 22, 2019, Plaintiff was working as the night producer when Mr. Johnson

was a stand-in as the on-air personality.

       47.     During the show, Mr. Johnson had another woman in the studio with him and was

drinking Tequila while on-air, purportedly to celebrate his “birthday week.” Statements made by

Mr. Johnson that week on social media included: “BIRTHDAY WEEK starting Monday and I

got some surprises we bout to F$&K DC. Up all week long details coming soon….”




                                                 8
             Case 1:20-cv-03369 Document 1 Filed 11/20/20 Page 9 of 17




       48.     Mr. Johnson then coerced Ms. Diggs to come into the studio to drink Tequila

shots with him while they were working. Ms. Diggs refused, but to avoid a scene on live radio

as Mr. Johnson was clearly intoxicated, she went into the studio, per usual, to produce the show.

Ms. Diggs did not drink the Tequila shot that Mr. Johnson gave her. It was clear to Plaintiff that

Mr. Johnson was drunk on the air, a violation of the station policy.

       49.     As Ms. Diggs was leaving the studio, Mr. Johnson slapped her on her buttocks.

This unwanted and demeaning action by Mr. Johnson caused Ms. Diggs to feel humiliated and

victimized by Mr. Johnson.

       50.     Because of Mr. Johnson’s on-air intoxication, he missed multiple paid

commercial spots during the radio show that Ms. Diggs had to correct.

       51.     Mr. Johnson also asked Ms. Diggs to go out with him after the show, however,

when the show ended at 10:00 p.m., Ms. Diggs left the studio immediately and called Ms. Alston

from the parking lot to report Mr. Johnson’s unlawful behavior.

       52.     Plaintiff was physically and emotionally shaken by what had transpired that

evening with Mr. Johnson.

       53.     Plaintiff told Ms. Alston that since April 2019, Mr. Johnson had asked her

inappropriate and sexually suggestive questions and had told her that she, Ms. Diggs, would not

continue as the producer of the night show if she did not engage in sexual relations with him.

       54.     Ms. Diggs explained to Ms. Alston what had occurred during those times that Ms.

Diggs worked with Mr. Johnson, the sexually inappropriate and harassing behavior, and his

behavior that evening.

       55.     Plaintiff reminded Ms. Alston that she had previously complained about Mr.

Johnson’s inappropriate and sexually harassing behavior.




                                                 9
             Case 1:20-cv-03369 Document 1 Filed 11/20/20 Page 10 of 17




       56.     As it was late, Ms. Alston told Plaintiff that she would contact her the next

morning to discuss the matter further.

       57.     Ms. Alston called Plaintiff the next day and asked Ms. Diggs how she wanted to

proceed with her claims. Ms. Diggs informed Ms. Alston that she wanted to move forward with

her complaints.

       58.     Plaintiff was then informed that there would be a meeting between Ms. Alston,

Ms. Diggs and Steve Davis, Vice President of Programming/Program Director to address the

complaints made by Ms. Diggs against Mr. Johnson.

       59.     On July 30, 2019, Plaintiff met with Ms. Alston and Phil Zachary, Senior VP of

Entercom. Mr. Davis did not attend the meeting. At the meeting, Ms. Alston and Mr. Zachary

informed Ms. Diggs that Mr. Johnson’s unlawful behaviors, including the sexual harassment and

sexual assault that she had complained to Ms. Alston about were nothing more than a

“miscommunication.”

       60.     Ms. Alston and Mr. Zachary informed Ms. Diggs that Entercom had conducted an

investigation, without speaking with Plaintiff, and as a result of that investigation had suspended

Mr. Johnson for one week for his on-air drunkenness, but not for his unlawful behavior towards

Ms. Diggs, including the sexual harassment and sexual assault.

       61.     Mr. Zachary also told Ms. Diggs during that meeting that Entercom did not fire

Mr. Johnson because they “didn’t want to end a man’s career.”

       62.     Mr. Zachary further told Plaintiff that Entercom’s investigation did not produce

information that could definitively support Plaintiff’s allegations of sexual harassment. Neither

Ms. Alston nor Mr. Zachary told Plaintiff the scope of the investigation, who was interviewed,




                                                10
             Case 1:20-cv-03369 Document 1 Filed 11/20/20 Page 11 of 17




why she was not interviewed, or who had “conducted” the investigation, among other

information.

       63.     Plaintiff informed Mr. Zachary and Ms. Alston that she did not want to work with

Mr. Johnson again.

       64.     Mr. Zachary informed Plaintiff that he and Ms. Alston would see what they could

do and then informed Ms. Diggs that they would both be on vacation the next two weeks. Ms.

Diggs inquired as to whether she was to be paid during the time that both Mr. Zachary and Ms.

Alston were on vacation and she was not at the radio station. Ms. Alston indicated that she

would make sure that Ms. Diggs “was working.”

       65.     However, that did not occur; rather, Entercom retaliated against Plaintiff for

complaining about sexual harassment in the workplace committed by on-air talent; sent her

home; gave her no hours to work; and left her with no paycheck.

       66.     In mid-August, when Ms. Diggs asked Ms. Alston why she was not working, she

was offered a position at the station as a “researcher.” That position, which is an assistant

position without a job description or specific duties, was a demotion from her position as a

producer. Ms. Diggs declined to accept the demotion.

       67.     Entercom did not pay Ms. Diggs for the time that she was sent home while Ms.

Alston and Mr. Zachary were on vacation, even after assuring Ms. Diggs that she would continue

to be given hours to work.

       68.     Ms. Alston then contacted Plaintiff and requested that she come in to meet with

her and Mr. Zachary again. On September 5, 2019 Ms. Alston, Ms. Diggs and Mr. Zachary met.

Plaintiff had not worked any hours since July 22.




                                                 11
                Case 1:20-cv-03369 Document 1 Filed 11/20/20 Page 12 of 17




          69.     Mr. Zachary stated at the outset of the meeting that he believed that Ms. Diggs did

not want to work with Mr. Johnson any longer and that he would find her another position at the

studio.

          70.     Mr. Zachary made it sound as if Entercom was doing Plaintiff a favor by

“finding” her a position within the company that did not require her to work with her sexual

harasser, Mr. Johnson.

          71.     Mr. Zachary then informed Plaintiff that if she did not take the demotion to a

researcher, there was nothing further that Entercom could or would do for Ms. Diggs.

          72.     Entercom refused to remove Mr. Johnson as on-air talent during the evening time

slot. Rather, Defendants, Ms. Alston and Mr. Zachary determined that Plaintiff needed to go.

          73.     Mr. Zachary became confrontational during the meeting. He refused to reinstate

Ms. Diggs to her position as a producer at the radio station. He belittled Ms. Diggs during the

meeting and questioned why Ms. Diggs would want to remain at the station where her sexual

harasser worked.

          74.     Mr. Zachary was demeaning and dismissive of not only Ms. Diggs complaints of

the sexually harassing behavior, but of Plaintiff personally.

          75.     Entercom retaliated against Ms. Diggs for her complaints against Mr. Johnson:

Mr. Johnson continued with his job at Entercom and Ms. Diggs was ostracized from the radio

station for her complaints and constructively fired when she refused to accept a demotion.

          76.     Mr. Zachary’s behavior at the meeting and Entercom’s conduct have been

unlawful and belie any decency or correctness in how Plaintiff and her complaints should have

been handled.




                                                  12
             Case 1:20-cv-03369 Document 1 Filed 11/20/20 Page 13 of 17




       77.     Based on social media posts by Mr. Johnson and others, Mr. Johnson is still

employed with Entercom and is still identified as the night-time host on WPGC’s official

Instagram page for Monday – Saturday from 6:00-10:00 p.m.

       78.     Plaintiff was treated less favorably than Mr. Johnson because of her sex and

Entercom unlawfully constructively discharged Plaintiff and ended her employment with

Entercom for complaining about sexual harassment, sexual assault, hostile work environment

and discrimination.

                                      COUNT I
       Title VII--Sexual Harassment/Hostile Work Environment/Sex Discrimination

       79.     Plaintiff hereby incorporates, by reference hereto, the facts, law, and/or

allegations in the preceding paragraphs, as fully set forth herein.

       80.     Defendants’ conduct and that of its agents, employees and/or servants, constituted

a hostile work environment caused by sexual harassment, which was unwelcomed by Plaintiff.

The conduct was sufficiently severe and pervasive as to alter the conditions of Plaintiff’s

employment with Entercom.

       81.     At all times relevant to Plaintiff’s allegations, Mr. Johnson was an agent,

employee and/or servant to Defendants.

       82.     The harassing conduct that Defendants permitted to occur, including not

responding to Plaintiff’s complaints, permitted Plaintiff to be physically touched in a sexual

manner and being subjected to unwanted and unwelcomed sexual attention created a hostile and

abusive work environment.

       83.     Defendants failed to take appropriate and remedial action against Mr. Johnson.

       84.     Plaintiff’s working conditions were intolerable. Rather than address Plaintiff’s

complaints, Defendants retaliated against Plaintiff, constructively discharging her thus causing a



                                                 13
             Case 1:20-cv-03369 Document 1 Filed 11/20/20 Page 14 of 17




loss of pay and other benefits.

       85.      Entercom’s unlawful adverse actions materially affected the terms, privileges and

conditions of Plaintiff’s employment. A “researcher” was an assistant position that did not

provide Plaintiff the same opportunity to work in the radio studio as a producer of a

programming nor did it provide Plaintiff the same opportunity for professional exposure or

growth.

       86.      Plaintiff was subjected to sexual harassment on an on-going basis.

       87.      And, to avoid addressing the unlawful behavior of on-air talent, Mr. Johnson,

Defendants constructively discharged Plaintiff.

       88.      As a direct and proximate cause of Defendants’ conduct, Plaintiff has suffered

and continues to suffer loss of income, personal and professional embarrassment, loss of

professional opportunities, emotional distress, including nightmares, depressive episodes, panic

attacks, sleeplessness, humiliation, anxiety, and fear of retaliation including on social media.

       89.      Plaintiff’s emotional distress has damaged her.

       90.      Entercom’s conduct was intentional, deliberate, willful, malicious, reckless and in

callous disregard of the law in its treatment of Plaintiff and her rights.

       91.      Defendants discriminated against Plaintiff by engaging in, tolerating or failing to

prevent discrimination and sexual harassment and by failing to take action to correct and/or

redress the unlawful employment practices perpetrated against Plaintiff.

       WHEREFORE, Plaintiff asks this Honorable Court for a judgment against Defendants:

       A. Declaring that the acts of Defendants violate Title VII;

       B. Enjoining and permanently restraining Defendants and their agents, servants and

             employees from violating Title VII;




                                                   14
             Case 1:20-cv-03369 Document 1 Filed 11/20/20 Page 15 of 17




       C. Directing that Defendants take such affirmative action as is necessary to ensure that

             these unlawful employment practices are eliminated and do not continue;

       D. Directing Defendants to reinstate Plaintiff to a position she would have had but for

             Defendants’ discriminatory practices and retaliation, or in the alternative to provide

             her with appropriate front pay, in an amount to be determined at trial;

       E. Directing Defendants to pay full back pay for the amount of wages, earnings, and

             other employee benefits Plaintiff would have received but for Defendant’s

             discriminatory treatment;

       F. Awarding Plaintiff compensatory damages for emotional distress, costs and expenses

             incurred by Plaintiff as a result of Defendants’ unlawful conduct, in an amount to be

             determined at trial;

       G. Awarding Plaintiff pre-judgment and post-judgment interest and the costs of this

             action, including reasonable attorneys’ fees;

       H. Awarding punitive damages due to Defendants’ malicious and intentional or callously

             and recklessly indifferent conduct in an amount appropriate to proof at trial; and

       I. Granting such other or further relief as this Court deems necessary and proper.

                                               COUNT II
                                         Title VII—Retaliation

       92.      Plaintiff hereby incorporates, by reference hereto, the facts, law, and/or

allegations in the preceding paragraphs, as fully set forth herein.

       93.      Plaintiff complained to her supervisors regarding the conduct of Defendants’

agent, employee and/or servant, Mr. Johnson.

       94.      Plaintiff reported the repeated sexual harassment and sexual contact by Mr.

Johnson.



                                                  15
               Case 1:20-cv-03369 Document 1 Filed 11/20/20 Page 16 of 17




        95.      As a result, Plaintiff was subjected to an adverse employment action and she was

constructively discharged.

        96.      As a proximate result of Defendants’ wrongful acts, Plaintiff suffered a loss of

pay and will continue to suffer a loss of pay.

        97.      Defendants failed to take appropriate and remedial action against Mr. Johnson for

his unlawful behaviors, and instead constructively discharged Plaintiff. Defendants acted with

malice or with reckless or callous indifference towards Plaintiff.

        98.      Entercom’s unlawful adverse actions materially affected the terms, privileges and

conditions of her employment as she was constructively discharged.

        99.      As a direct and proximate cause of Defendants’ conduct, Plaintiff has suffered

and continues to suffer loss of income, personal and professional embarrassment, loss of

professional opportunities, emotional distress, including nightmares, depressive episodes, panic

attacks, sleeplessness, humiliation, anxiety, and fear of retaliation including on social media.

        100.     Plaintiff’s emotional distress has damaged her, including financially.

        101.     Entercom’s retaliatory conduct was intentional, deliberate, willful, malicious,

reckless and in callous disregard of the law in its treatment of Plaintiff and of the rights of

Plaintiff.

        WHEREFORE, Plaintiff asks this Honorable Court for a judgment against Defendants:

        A. Declaring that the acts of Defendants violate Title VII;

        B. Enjoining and permanently restraining Defendants and their agents, servants and

              employees from violating Title VII;

        C. Directing that Defendants take such affirmative action as is necessary to ensure that

              these unlawful employment practices are eliminated and do not continue;




                                                    16
    Case 1:20-cv-03369 Document 1 Filed 11/20/20 Page 17 of 17




D. Directing Defendants to reinstate Plaintiff to a position she would have had but for

   Defendants’ discriminatory practices and retaliation, or in the alternative to provide

   her with appropriate front pay, in an amount to be determined at trial;

E. Directing Defendants to pay full back pay for the amount of wages, earnings, and

   other employee benefits Plaintiff would have received but for Defendant’s

   discriminatory treatment;

F. Awarding Plaintiff compensatory damages for emotional distress, costs and expenses

   incurred by Plaintiff as a result of Defendants’ unlawful conduct, in an amount to be

   determined at trial;

G. Awarding Plaintiff pre-judgment and post-judgment interest and the costs of this

   action, including reasonable attorneys’ fees;

H. Awarding punitive damages due to Defendants’ malicious and intentional or callously

   and recklessly indifferent conduct in an amount appropriate to proof at trial; and

I. Granting such other or further relief as this Court deems necessary and proper.


                                  JURY DEMAND

Plaintiff demands a trial by jury on all issues set forth herein.

                                       Respectfully submitted,

                                        /S/ M. Celeste Bruce, Esq.
                                       M. Celeste Bruce, Bar ID 438343
                                       Rifkin Weiner Livingston LLC
                                       4800 Hampden Lane, Suite 820
                                       Bethesda, Maryland 20814
                                       Telephone: (301) 951-0150
                                       Telecopier: (301) 951-0172
                                       Email: cbruce@rwllaw.com




                                          17
